Title: From John Adams to Philippe André Joseph de Létombe, 11 March 1781
From: Adams, John
To: Létombe, Philippe André Joseph de



Sir
Leyden March 11th. 1781

I recieved your favours of Feby. 4th. and 28th. but today. I am much obliged to You for giving me the Opportunity to send the inclosed Letters to You.
I am much afraid my Letters will not reach Paris before your Departure. You will be able to tell my Countrymen more than I know of publick Affairs.
I beg You to warn them against all Expectations of Peace. The Appearances of it are all deceitfully thrown out by the English, who are, under Pretence of it, endeavouring to embroil all Europe.
I have the Honour to be, with the sincerest Wishes for your good Voyage, and with the greatest Esteem & Respect, Sir, your humble Servt.
